UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 99-60080



UNITED CAPITOL INSURANCE COMPANY,
                                                           Plaintiff,

                              VERSUS


PONTOTOC ELECTRIC POWER ASSOCIATION,
                                 Defendant/Third Party Plaintiff,

                              VERSUS

A B CHANCE COMPANY,
                Third Party Defendant - Appellee/Cross-Appellant,

                              VERSUS

DAN W WEBB,
                                            Appellant/Cross-Appellee.



           Appeal from the United States District Court
             For the Northern District of Mississippi
                          (3:91-CV-19-B)
                          October 2, 2000
 Before KING, Chief Judge, REYNALDO G. GARZA and PARKER, Circuit
Judges.
PER CURIAM:*

      Dan W. Webb (“Webb”) appeals a sanctions order imposed by the


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
district court.         A. B. Chance Company (“Chance”) cross appeals,

asserting that the sanctions ordered were insufficient. We affirm.

      This case arises from an action by United Capitol Insurance

Company (“United”) against Pontotoc Electric Power Association

(“PEPA”)      to   recover   payments       made   to   Washington    Furniture

Manufacturing Company (“Washington”) when a fire damaged one of

Washington’s warehouses.        In its second amended complaint, United

alleged that “the failure of the transformer fuses to blow when

confronted with an electrical malfunction was caused by defective

transformer fuses provided and installed by [PEPA] in the delivery

of electrical service to the Plaintiff . . . .”                PEPA then filed a

third-party complaint seeking indemnification against Chance, the

manufacturer of all fuselinks used by PEPA in the warehouse. Prior

to   trial,    United    withdrew   its     allegation    of    defects   in   the

fuselinks and the district court dismissed Chance as a third-party

defendant with prejudice, but carried Chance’s motion for sanctions

against United until the conclusion of the case.                The case went to

trial and the jury returned a general verdict for defendants.

      On October 21, 1997, the district court issued an order

granting      Chance’s    motion,   finding    that     United’s   counsel     had

violated Federal Rule of Civil Procedure 11 by filing the second

amended complaint with no evidentiary support for its faulty fuse

claim.     Further, the district court found that United’s counsel

violated 28 U.S.C. § 1927 by filing the second amended complaint

and “in refusing to dismiss the claims of defective fuses despite

                                        2
Chance’s request to do so.”                  The court stated that United’s

counsel’s    response    to    the     sanctions   motion    demonstrated       “the

propensity of United’s counsel to unreasonably and vexatiously

multiply the litigation.”              The court further determined that

United’s attorneys “should pay Chance’s reasonable attorneys’ fees

and expenses incurred because of United’s frivolous claim for

defective    fuses,”     but   did     not    determine   the   amount    of    the

sanctions.

     On January 22, 1999, the district court ordered Webb and his

associate J. Max Edwards to take six hours of Continuing Legal

Education in ethics within twelve months.             In addition, the court

fined Webb $7,500.00, to be submitted to counsel for Chance within

thirty days. Webb appealed, asserting that he should not have been

sanctioned   at   all.        Chance    cross    appealed,   arguing     that    the

$7,500.00 sanction was inadequate because it had incurred actual

fees and expenses exceeding $100,000.

     We review the imposition of sanctions under either 28 U.S.C.

§ 1927 or Rule 11 for an abuse of discretion. Conner v. Travis

County, 209 F.3d 794, 799 (5th Cir. 2000)(28 U.S.C. § 1927);

Thornton v. General Motors Corp., 136 F.3d 450, 454 (5th Cir.

1998)(Rule 11). The record, the briefs and the argument of counsel

reveal no abuse of discretion in the imposition of sanctions or in

their amount.     We therefore affirm the orders of the district

court.


                                          3
     Chance’s motion for additional sanctions against Webb, based

on allegations that he abused the appeal process, is denied.

Chance’s motion for damages and costs in accordance with Federal

Rule of Appellate Procedure 38 is denied.      Chance’s motion for

attorney’s fees on appeal is denied.

     AFFIRMED.    Motions   for   sanctions,   damages,   costs   and

attorney’s fees DENIED.




                                  4